DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/22/2021 has been entered, claims 6 and 11 are canceled and thus claims 1-5, 7-10 and 12-33 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	 	Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. US PGPub. 2007/0096642. 	Regarding claim 16, Lee teaches a display device (1, fig. 7) [0048] comprising:  	a first substrate (110, fig. 7) [0056] comprising at least one light-emitting element (118+220+231, hereinafter collectively called OLED, fig. 7) [0061] and [0069];  	a second substrate (250, fig. 7) [0077] facing the first substrate (110), wherein light emitted from the light-emitting element (OLED) is to be incident on the second substrate (250); and  	a filling layer (241+232, fig. 7) between the first substrate (110) and the second substrate (250), wherein the filling layer (241+232) comprises a filling pattern (241, fig. 7) [0072] comprising a first pattern part (241) on the first substrate (110), the first pattern part having a curve portion (curved top portion of 241, fig. 7) in at least a part thereof,  	wherein the filling pattern (241) comprises cells (each group of 241 overlapping the OLED is considered a cell, fig. 7, see also examiner’s fig. 1; each group hereinafter called 241C), and the cells of the filling pattern are spaced apart (see examiner’s fig. 1) from one another, and wherein the filling layer (241+232) further comprises a filling material (232, fig. 7 and examiner’s fig. 1) [0071] between the cells of the filling pattern (241), and RI of 241 is 2.0, 1.5-2.0 [0075]) higher than a refractive index (RI of 232 is 1.7, 1.7-1.9 [0071]) of the filling material (232), and wherein a difference between the refractive index of the filling pattern (241) and the refractive index of the filling material (232) is larger than about 0.3 (Lee et al., fig. 7, [0071, [0075]).  	Regarding claim 17, Lee teaches the display device of claim 16, wherein the difference between the refractive index (RI of 241 ranges from 1.5-2.0 [0075]) of the filling pattern (241) and a refractive index (first substrate is glass [0056] which is well-known to have a RI of about 1.5) of each of the first substrate (110) and the second substrate (250, RI ranges from 1.3-2.0 [0077]) ranges from about 0.01 to about 0.3 (Lee et al., fig. 7). 

Response to Arguments
 	Applicants argue that “Lee appears to teach away from having a large difference between the refractive indices of the layer 232 and the bead 241, and
instead encourages to keep the refractive indices of these layers “equal...or substantially similar,” those of ordinary skill in the art should have no apparent reason to select the lowest end of the refractive index range for layer 232 and the highest end of the refractive index range for the bead 241, as did the Office… 	In view of the above disclosure of Lee, which appears to teach away or least strongly discourage the use of materials with different refractive indices, those of ordinary skill in the art should be motivated to select materials for the layer 232 and the bead 241 of Lee with refractive indices that are as close to each other as possible. Accordingly, in direct contrast to Lee that teaches away from having total internal reflection, the present application welcomes this phenomena, as it may improve light extraction efficiency and light intensity. See Specification as originally filed, par. [00189]. 
 	In view of the foregoing, Applicant submits that those of ordinary skill in the art,
when reading Lee as a whole and without impermissible hindsight, should have no
apparent reason or motivation to select the filling pattern and the filling layer with different refractive indices, and thus Lee should at least certainly now fail to read on the even more specific features in combination with the other features as now recited in the amended claim 16.” 	However, the examiner respectfully submits that the rejection of claim 16 is an anticipatory rejection with Lee being the singular reference used for the rejection. The extreme end of the ranges of the refractive indexes of the filling pattern 241 (RI of 2 from the range of 1.5-2) and the filing material 232 (RI of 1.7 from the range of 1.7-1.9) anticipates the claimed range of the difference being larger than about 0.3. Because the difference of 2.0-1.7 is 0.3, the reference is anticipatory and does not have to have a reason or motivation for using such a range because it is already disclosed in the reference and one of ordinary skill in the art could use any material that fits in the range.  	Furthermore, the word “about” is also broad and is interpreted as approximately 0.3 which can include 0.25 etc. The claims have to be absolute in saying that the difference is “larger than 0.3” or “larger than 0.5,” as argued, and not “larger than about 0.3” in order for 0.3 not to be included in the range. See MPEP 2123 (I).  	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123 (II). 	Therefore, even though Lee discloses a preferred range where the refractive index of the materials are closer, it does not vitiate the fact the range is disclosed even though it might not be optimal.                          Allowable Subject Matter
s 1-5, 7-10, 12-15 and 18-33 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device comprising “a filling pattern comprising a first pattern part having a curve portion in at least a part thereof and a second pattern part on the first pattern part, the second pattern part comprising substantially the same material as the first pattern part, and the second pattern part covers at least a part of the curve portion, and light emitted from the light-emitting element is to be scattered at the curve portion and is to be incident on the second pattern part” as recited in claim 1;. 	a display device comprising a filling pattern comprising “a second pattern part on the first pattern part and covering the curve portion, the second pattern part comprises a material that is substantially the same as that of the first pattern part, the material of the second pattern part being different than the filling material, and a refractive index of the filling material is smaller than a refractive index of the filling pattern” as recited in claim 18.
 	Claims 2-5, 7-10, 12-15 and 19-33 are also allowed for further limiting and depending upon allowed claims 1 and 18.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892